Citation Nr: 0029271	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  94-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by fatigue, loss of memory and soreness of joints 
due to an undiagnosed illness, claimed as secondary to 
Persian Gulf War service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1992.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from October 1992 and 
October 1995 rating decisions of the Montgomery, Alabama 
Regional Office (hereinafter "the RO").  The October 1992 
rating decision denied service connection for right ear 
hearing loss, left ear hearing loss, tinnitus, a low back 
disorder and for a left foot disorder.  The October 1995 
rating decision denied service connection for a chronic 
disability manifested by fatigue, loss of memory and soreness 
of joints due to an undiagnosed illness, claimed as secondary 
to Persian Gulf War service.  

In a November 1996 decision, the Board granted service 
connection for right ear hearing loss, left ear hearing loss 
and for tinnitus.  Service connection was denied for a low 
back disorder and for a left foot disorder.  The Board 
remanded the remaining issue on appeal to the RO to contact 
the veteran and inquire whether he desired a personal hearing 
before a hearing officer at the RO or a hearing before a 
member of the Board.  In September 1997, the Board again 
remanded this appeal to the RO to contact the National 
Personnel Records Center to verify the veteran's dates of 
service in Southwest Asia during the Persian Gulf War and to 
obtain his service personnel records; to obtain private 
and/or Department of Veterans Affairs (hereinafter "VA") 
treatment records and to afford the veteran a VA Persian Gulf 
War examination.  The veteran has been represented throughout 
this appeal by the American Legion.  


REMAND

In reviewing the record, the Board notes that the January 
2000 VA Persian Gulf War and psychiatric examinations did not 
fully comply with the September 1997 remand instructions.  
The September 1997 remand requested, in part, that the 
veteran be afforded a VA Persian Gulf War examination as well 
as any other examination deemed necessary.  The examiner(s) 
were requested to indicate whether there were "objective 
indications of chronic disability" resulting from the 
veteran's reported symptoms, which included fatigue, loss of 
memory and soreness of joints and to indicate whether any of 
the aforementioned symptoms were attributable to a "known" 
clinical diagnosis in light of the medical history and 
examination findings.  The examiners were also requested to 
note any clinical diagnoses and to provide an opinion 
regarding the etiological relationship between any such 
disorder and any non-service related disease or events.  

The January 2000 VA Persian Gulf War examination report noted 
as to history, that the veteran had reported treatment for 
soreness of joints, dizziness and seeing black spots in front 
of his eyes while serving in Desert Storm.  At the time of 
the examination, the veteran reported that his loss of memory 
and soreness of joints were not as bad as they were 
previously.  He indicated that he had suffered soreness of 
the joints, mainly in the shoulders, since 1991 and that the 
only other pain he had was in the low back.  It was observed 
that the veteran gave a history of tiredness, but no history 
of unusual tiredness or fatigue.  The examiner indicated 
diagnoses which included low back pain; shoulder pains with 
lifting heavy objects, normal examination at the present 
time; history of memory problems improved from before; and 
history of fatigue with no history of unusual fatigue or 
tiredness reported at the present time.  The Board observes 
that the examiner did not specifically indicate in regard to 
the diagnosed disorders, whether there were "objective 
indications of chronic disability" resulting from the 
veteran's reported symptoms (fatigue, loss of memory and 
soreness of joints) or whether any of the veteran's symptoms 
were attributable to a "known" clinical diagnosis.  The 
examiner also did not provide an opinion regarding the 
etiological relationship between any clinical diagnoses and 
any non-service related disease or events.  Additionally, the 
Board notes that the January 2000 VA psychiatric examination 
report related axis III diagnoses including joint pains and 
tension of the back and shoulders.  The examiner, pursuant to 
such examination, also did not comment as indicated above.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
the Board is prohibited from reaching its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  Further, when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Halstead v. Derwinski, 3 Vet.App. 213 (1992).  Additionally, 
the Court has also held that the RO must comply with the 
Board's remand instructions or explain its failure to 
complete the requested action.  Talley v. Brown, 6 Vet.App. 
72, 74 (1993).  Also, in Stegall v. West, 11 Vet.App. 268 
(1998), the Court held that a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders and 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Given the nature of 
the veteran's contentions, the examiners' failure, pursuant 
to the January 2000 VA Persian Gulf War and psychiatric 
examinations, to provide the requested opinions, and in 
consideration of the Court's holdings in the cases noted 
above, specifically Talley and Stegall, as well as for the 
reasons stated in the September 1997 remand, the Board 
concludes that additional development of the record would be 
helpful in resolving the issue raised by the instant appeal.  

Further, the Board observes that the September 1997 remand 
requested that the RO attempt to secure copies of all VA 
medical records pertaining to the veteran which were not 
already included in the claims folder.  In December 1997, the 
RO requested that the veteran furnish the names and dates of 
any VA medical centers at which he had received treatment.  
The veteran did not respond.  However, the Board notes that 
at the April 1997 hearing on appeal, the veteran specifically 
testified that he had received treatment at the Montgomery, 
Alabama VA Medical Center as well as the Birmingham, Alabama 
Medical Center.  The Board observes that the Court has held 
that the Board is deemed to have constructive knowledge of 
records generated by, or in the custody of, the VA.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  In consideration of the 
Court's holding in Bell, the Board is of the view that an 
attempt should be made to obtain any treatment records of 
possible pertinence to the veteran's claim from the VA 
facilities noted above, prior to appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain all pertinent 
clinical documentation pertaining to 
treatment of the veteran for his claimed 
disorders at the Montgomery, Alabama VA 
Medical Center and Birmingham, Alabama VA 
Medical Center.  Upon receipt of the 
requested information, it should be 
incorporated into the record.  

3.  The RO should forward the claims 
folder to the VA examiners who conducted 
the January 2000 VA Persian Gulf War and 
psychiatric examinations and have them 
review the record.  The examiners should 
express opinions as to whether there are 
"objective indications of chronic 
disability" resulting from the veteran's 
reported symptoms which include fatigue, 
loss of memory and soreness of joints, 
and whether any of the aforementioned 
symptoms are attributable to a "known" 
clinical diagnosis, in light of the 
medical history and examination findings.  
Any clinical diagnoses should be noted 
and an opinion should be provided 
regarding the etiological relationship 
between any such disorder and any non-
service related disease or events.  A 
complete rationale for any opinion 
expressed should be provided.  In the 
event that the original examiners are not 
available, the RO should submit the 
claims folder to other appropriate VA 
specialists for review.  No examination 
need be scheduled unless the examiner(s) 
feels that it is necessary to render an 
opinion.  

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



